t c summary opinion united_states tax_court david m sears and carol l mccabe petitioners v commissioner of internal revenue respondent docket no 7980-04s filed date david m sears and carol l mccabe pro sese daniel j parent for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions by the parties the issues for decision are whether petitioner david sears’s sales activity was engaged in for profit and if the activity was engaged in for profit to what extent petitioners have substantiated the expense deductions claimed on their schedule c profit or loss from business background some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are married and resided in oroville california at the time they filed their petition petitioners concede the following schedule c profit or loss from business_expenses dollar_figure of commissions and fees expense dollar_figure of employee benefit programs expense dollar_figure of other interest_expense and dollar_figure of taxes and licenses expense they also concede that petitioner david sears received dollar_figure of nonemployee compensation respondent concedes that petitioners paid dollar_figure of home mortgage interest and dollar_figure of real_estate_taxes petitioners now claim additional expense deductions beyond those claimed on their schedule c based on our resolution of the first issue in this case infra we need not address whether they are entitled to deduct additional schedule c expenses respondent also adjusted petitioners’ schedule a itemized_deductions for mortgage interest_paid and property taxes paid these adjustments are computational therefore we need not address them in petitioners became associated with renaissance the tax people inc rtp also known as advantage international marketing rtp sold a product called the tax relief system the system which was designed to generate federal_income_tax deductions rtp claimed that by establishing a home-based business activity a taxpayer could convert personal expenses into business_expenses the system consisted of various written materials that rtp sold for dollar_figure rtp promised to refund the purchase_price if a taxpayer failed to generate at least dollar_figure of federal_income_tax deductions during the first months of using the system rtp also sold a related service called platinum tax advantage the platinum service that was available to customers who purchased the system for dollar_figure a month platinum service members could contact rtp and receive tax and financial planning advice rtp also claimed it would prepare customers’ tax returns and represent them before the internal_revenue_service irs in the case of an audit rtp sold the system and the platinum service by means of multi-level marketing or network marketing a downline distributor was recruited by an upline distributor an upline distributor earned a dollar_figure commission for every sale he made of the system and an additional dollar_figure commission for each month a downline the parties also referred to the platinum service as prepaid tax advantage distributor purchased the platinum service thus if an upline distributor sold the system and a year’s subscription to the platinum service he earned commissions totaling dollar_figure an upline distributor also earned commissions based on a downline distributor’s sales and on the downline distributor’s success in developing his own downline distribution network see 90_tc_960 affd without published opinion 899_f2d_18 9th cir for a general discussion of multi- level marketing petitioner david sears mr sears was recruited as a downline distributor in date he also purchased the platinum service which he maintained until he discontinued his involvement with rtp in to generate sales and recruit downline distributors of his own he frequently went to coffee shops or doughnut shops and initiated conversations with other patrons about taxes mr sears would mention the rtp system as an alternative to just complaining about taxes he also invited acquaintances to dinner to discuss the system during this time the upline distributor did not provide the tax_advice and other services to downline distributors rtp provided such services directly petitioner carol mccabe ms mccabe also purchased the system and the platinum service however petitioners do not claim that ms mccabe’s rtp activity was a trade_or_business for federal_income_tax purposes they testified that only one person was covered by the dollar_figure platinum service fee thus in order for ms mccabe to receive tax and financial planning advice of her own she had to purchase separately the system and the platinum service mr sears maintained a full-time job at a computer_software company where he earned dollar_figure in the taxable_year following one of the tax-reduction strategies advocated by rtp mr sears established a medical expense reimbursement plan the reimbursement plan to cover employees of his rtp activity he testified that petitioner carol mccabe ms mccabe became an employee of the activity in date and elected to participate in the reimbursement plan the record does not indicate what duties ms mccabe performed but mr sears testified she worked hours a week for dollar_figure an hour mr sears filed form sec_941 employer’s quarterly federal tax_return for the second third and fourth quarters of reporting total wages paid of dollar_figure at least two of the form sec_941 were filed late petitioners initially reported that ms mccabe incurred dollar_figure of reimbursable medical costs they deducted that amount as employee benefit programs expense on their schedule c for the activity petitioners later conceded however that dollar_figure of those expenses were nondeductible because they were paid before ms mccabe became an employee mr sears also admitted that he did not make reimbursement payments to ms mccabe instead ms mccabe paid her medical bills and petitioners claimed a petitioners attached a second schedule c to their joint federal_income_tax return for a business described as consulting - health care insurance that ms mccabe operated respondent made no adjustments to this schedule c and it is not in dispute corresponding amount of employee benefit programs expense mr sears believed it was unnecessary to reimburse ms mccabe because the money to pay the medical bills was coming from the same place he described this practice as a poor job of accounting maybe on date a kansas state court entered a temporary restraining order tro against rtp its founder and other related parties enjoining them from marketing products and services to new customers and imposing restrictions on their business activities with existing customers the court found that rtp and the other defendants committed numerous acts which are deceptive and unconscionable acts and practices in violation of the kansas consumer protection act sec the court later permanently enjoined the defendants from conducting any business activity in or from the state of kansas petitioners continued to use the rtp system and purchase the platinum service after learning of the tro but they did not attempt to recruit new downline distributors petitioners believed that rtp was a legitimate business although mr sears acknowledged there were some things going on that were not good apparently even illegal things going on by some of the people who were connected with the company petitioners filed their joint federal_income_tax return on or about date they reported gross_income of dollar_figure and expenses of dollar_figure from the rtp activity for a loss of dollar_figure petitioners did not have rtp prepare the return according to mr sears because rtp had been shut down before that time respondent determined that the rtp activity was not a trade_or_business for federal_income_tax purposes because it was not engaged in for profit respondent disallowed petitioners’ claimed expense deductions except to the extent of gross_income from the activity as an alternative position respondent disallowed certain claimed expense deductions for lack of substantiation discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts the stipulation of facts states that three people pleaded guilty to crimes related to their involvement with rtp the crimes include conspiracy to commit mail and wire fraud assisting counseling and advising in the preparation of a false and fraudulent tax_return and defrauding the irs to respondent under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 profit means economic profit independent of tax savings 81_tc_210 if the taxpayer is not engaged in a trade_or_business under sec_162 the taxpayer generally may deduct the expenses related to an activity_not_engaged_in_for_profit only to the extent of the gross_income derived from the activity for the taxable_year sec_183 and b elliott v commissioner t c pincite we consider all of the facts and circumstances in deciding whether a taxpayer entered into the activity for a profit placing greater weight upon objective facts than the taxpayer’s statements of intent 78_tc_642 affd without opinion 702_f2d_1205 d c cir the following nine nonexclusive factors are relevant in making our decision the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs not all of the factors listed above are applicable to the facts of this case we focus on only those factors that are relevant the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit elliott v commissioner supra pincite 72_tc_659 sec_1_183-2 income_tax regs relevant indicators include maintaining complete and accurate books_and_records obtaining a business license maintaining a separate business bank account developing a written business plan having a plausible strategy for earning a profit and attempting changes in order to improve profitability see morley v commissioner tcmemo_1998_312 holowinski v commissioner tcmemo_1997_168 ellis v commissioner tcmemo_1984_50 sec_1_183-2 income_tax regs mr sears admitted that he had some pretty weak business practices indeed there is no indication he prepared a budget or instituted an accounting system to track revenue and expenses nor does it appear that he maintained a separate bank account or credit card for the activity mr sears also reflected poor recordkeeping practices by failing to timely file at least two form sec_941 including one that was filed more than years late and by deducting employee benefit programs expense for costs paid before ms mccabe was covered by the reimbursement plan furthermore his failure to reimburse ms mccabe for medical_expenses indicates he viewed his family’s funds and those of the activity as interchangeable mr sears did apply for a business license from the city of oroville under the name american tax savers and registered the internet domain name americantaxsavers com although he never established an internet web site for the activity mr sears also had a written business plan however the business plan consisted of a 25-page preprinted package from rtp and a 1-page document titled explanation of profit potential signed by mr petitioners maintained at least two credit cards including a quicken visa business card in both of their names however it is not clear from either the account statements or the remainder of the record whether either credit card was used exclusively for the activity sears the rtp package does not discuss the size of the market in oroville the median income level of its inhabitants or any other information specific to mr sears’s circumstances instead it contains vague statements such as our rtp marketing strategy is to aggressively promote the tax relief system our products and our overall business opportunity on a nationwide basis the 1-page document signed by mr sears is equally devoid of meaningful content it states that mr sears intends to make sales per month eventually creating a downline distribution network of big_number people and residual monthly income in excess of dollar_figure it does not discuss the segments of the market he intends to target the types or amounts of expenses he expects to incur or how he will overcome the time constraints imposed by his full-time job in sum any positive inference we might draw from the written business plan is outweighed by the absence of a plausible strategy for earning a profit finally there is no indication that mr sears attempted changes to improve the activity’s profitability mr sears testified that he performed a break-even analysis concluding that he would need a substantial number of downline distributors to break even nevertheless it does not appear that he tried to reduce his expenses or develop new recruiting methods this factor does not support petitioners’ claim of a profit objective see sec_1_183-2 income_tax regs the expertise of the taxpayer or his advisers preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate a profit objective engdahl v commissioner supra pincite sec_1_183-2 income_tax regs efforts to gain experience and a willingness to follow expert advice may also indicate a profit objective dworshak v commissioner tcmemo_2004_249 lundquist v commissioner tcmemo_1999_83 affd 211_f3d_600 11th cir petitioners attended numerous rtp seminars and conventions mr sears testified that attendees sometimes discussed revenue rulings or other aspects of the tax law but that conventions in network marketing are more for training in doing the business and to help build enthusiasm for the activity mr sears did not explain what he meant by training in doing the business although petitioners may have gained expertise relevant to the activity from the rtp-sponsored events they attended the substance of the seminars and conventions is unclear without more information this factor neither supports nor undercuts the claim that petitioners entered into the activity with a profit objective see sec_1_183-2 income_tax regs the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an objective to derive a profit particularly if the activity does not have substantial personal or recreational aspects the taxpayer's withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit sec_1_183-2 income_tax regs mr sears maintained a separate full-time job in but set up a pretty regular schedule for his recruiting efforts often meeting with potential recruits before he went to work we have found that maintaining a full-time job in addition to conducting a purported business activity can be a positive factor reflecting the taxpayer’s motivation dickson v commissioner tcmemo_1986_182 mr sears’s recruiting efforts however often involved dining out or meeting an old family friend to discuss rtp because of the substantial recreational aspects of the activity this factor is neutral see sec_1_183-2 income_tax regs the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them to profitable enterprises may indicate that he engaged in the present activity for profit sec_1_183-2 income_tax regs the taxpayer’s success in other business activities may also indicate a profit objective hoyle v commissioner tcmemo_1994_592 petitioners testified they had experience with other network marketing businesses the record contains little information about any of these activities mr sears did describe a network marketing activity involving cell tech which he said sold digestive aids and various natural supplements this may be the activity described in a schedule c as sales - nutritional products in any event the schedule c reported a dollar_figure loss and thus does not indicate success in a similar or dissimilar activity because there is no indication that any of petitioners’ other activities were profitable this factor is neutral see sec_1_183-2 income_tax regs the taxpayer’s history of income or losses with respect to the activity a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioners began the rtp activity in reporting a loss of dollar_figure in they reported a loss of dollar_figure because these losses occurred during the initial or startup stage of the activity however this factor is neutral see id the financial status of the taxpayer a profit objective may be indicated where the taxpayer does not have substantial income or capital from sources other than the activity substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioners’ reported gross_income of dollar_figure in is not insignificant given that personal and recreational elements were involved in the rtp activity and that the rtp system was geared towards generating income_tax deductions this factor does not support a profit objective see id elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs petitioners testified that they hoped to make a profit from the rtp activity as discussed above however the activity involved personal and recreational elements such as dining out and meeting friends this factor does not support a profit objective see id none of the above factors supports petitioners’ claim of an economic profit objective independent of tax savings see surloff v commissioner t c pincite we therefore conclude that petitioners did not enter into the rtp activity with a profit objective given our conclusion we need not decide whether petitioners substantiated their claimed schedule c deductions we also need not address sec_183 because respondent allowed expenses related to the activity to the extent of the activity’s gross_income see sec_183 and b reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule under sec_213 medical_expenses paid and not compensated for by insurance are deductible to the extent they exceed percent of adjusted_gross_income agi even if petitioners could substantiate their claimed medical_expenses such expenses would not exceed the agi threshold
